EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Brush on 10/5/2021.
This application has been amended as follows:
Claim 9 has been replaced with
-- The device as claimed in claim 8, wherein the device is furthermore configured to adjust a unit cost per block on the calculated disparity; emit reservation responses to the plurality of content servers comprising an item of information relating to the adjusted unit cost; and receive second reservation requests in respect of blocks, originating from the plurality of content servers, a second request of a content server comprising a revised number of blocks requested by this content server.--






REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 8/25/2021.
Claim(s) 2, 10, 11 and 13 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1, 3-9, 12 and 14 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 8, filed 8/25/2021, with respect to the objection of claims 1, 3, 6, 7, 9 and 12 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 8, filed 8/25/2021, with respect to the rejection of claims 1-9, 12 and 14 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see page 9, filed 8/25/2021, with respect to the rejection of claims 1, 2, 3, 6, 7, 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1, 3-9, 12 and 14 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Noriega et al. US 20110149879 (U.S. Patent Application Publications citation #1 listed on IDS dated 1/3/2020), teaches PRBs assigned to a plurality of base stations (see para. 0098).
A close reference, Pischella FR2900529 (Foreign Patent Documents citation #1 listed on IDS dated 1/3/2020), teaches cells sending request messages requesting information associated with radio resources (see FIG. 3).
A close reference, Myers et al. DE 69828600 (citations are from English translation), teaches receiving a request from a plurality of servers and determining whether to assign resources based on whether the network resources is less than a service quota (p.5, middle of page).
A close reference, Forsman et al. US 20130227625, teaches content servers requesting data rates and the data rates being allocated based on available resources (see para. 0039, FIG. 8A).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1 and 3, the cited prior art either alone or in combination fails to teach the combined features of:



As per claim(s) 4 and 5, the cited prior art either alone or in combination fails to teach the combined features of:

receiving first requests for reservation of blocks, originating from the plurality of content servers, a first request of a content server comprising a value of a number of blocks requested by this content server, calculating a disparity between a number of blocks available in the mobile access network, and a total of the numbers of blocks requested by the plurality of content servers, determining, at least based on the disparity, values of numbers of blocks allocated to the content servers, and emitting responses of allocation of blocks to the plurality of content servers, a 


As per claim(s) 6 and 7, the cited prior art either alone or in combination fails to teach the combined features of:

determine a value of a number of blocks to be reserved, based on parameters related to the data stream, and of the determined level of quality, and based on a unit cost per block, emit a first reservation request for reserving blocks, comprising the determined value of the number of blocks, to a control entity of the mobile access network, and receive an allocation response in respect of allocation of resource blocks originating from the control entity, comprising a value of a number of blocks allocated to the content server.

As per claim(s) 8 and 9, the cited prior art either alone or in combination fails to teach the combined features of:

receive first reservation requests in respect of blocks, originating from the plurality of content servers, a first request of a content server comprising a value of a number of blocks requested by this content server, calculate a disparity between a number of blocks available in the mobile 


As per claim(s) 12, the cited prior art either alone or in combination fails to teach the combined features of:

determine a value of a number of blocks to be reserved, based on parameters related to the data stream, and of the determined level of quality, and based on a unit cost per block, emit a first request for reservation of blocks, comprising the determined value of the number of blocks to be reserved, to a control entity of the mobile access network, and receive a response of allocation of blocks originating from the control entity, comprising a value of a number of blocks allocated to the content server.


As per claim(s) 14, the cited prior art either alone or in combination fails to teach the combined features of:

receive first requests for reservation of blocks, originating from the plurality of content servers, a first request of a content server comprising a value of a number of blocks requested by this content server, calculate a disparity between a number of blocks available in the mobile access network, and a total of the numbers of blocks requested by the plurality of content servers, determine, at least on the disparity, values of numbers of blocks allocated to the content servers, and emit responses of allocation of blocks to the plurality of content servers, a response in respect of allocation to a content server comprising the value of the number of blocks which are allocated to this content server.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/Michael K Phillips/Examiner, Art Unit 2464